DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-3, 5, 6, 9-11, 14, 15, and 20 in the reply filed on 11 February 2022 is acknowledged.
Claims 37, 51, 53, 61-63, 68, 70, and 71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 February 2022.

Information Disclosure Statement
In so far as obfuscation allows, the examiner has considered all of the references submitted as part of the unusually large Information Disclosure filed 16 November 2020. If Applicant is aware of pertinent material in the references, please provide concise explanations (point out specific documents and their relevant pages and lines) in a response to this Office action. 
The following is an excerpt from MPEP 609: 
"Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the 

Applicant is reminded of section 2004, paragraph 13, of the MPEP.

“It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff 'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). “ 

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the inner surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 9-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanmunster (US 3,941,674).
As to claim 1, Vanmunster discloses an apparatus comprising: at least one support structure configured to support a plurality of workpieces around a rotational axis (Fig. 1 #s 12/14), each workpiece of the plurality of workpieces having a substantially cylindrical shape with an outer surface and a longitudinal axis (Fig. 1 # 20); and a drive assembly configured to rotate the plurality of workpieces around the rotational axis (Fig. 1 #24 lines 44-68 where each workpiece has a rotational axis upon commensurate with the longitudinal axis upon which it is rotated).
	
As to claim 2, Vanmunster discloses wherein the apparatus further comprises a contact point assembly configured to enable electrical contact with the plurality of workpieces (#38/40 “Further details of drive assemblies 24 can be seen in FIGS. 3 and 8. Each drive assembly 24 comprises a vertical drive shaft 36 journaled by the bearings in its bore 27 for rotation on mounting plate 22. The upper end of each drive shaft 36 includes a circular cylindrical bushing 38 (FIGS. 3 and 7) against which a pair of conductive brushes 40 on casing 12' are biased into engagement to supply plating current to the drive assembly and piston rod, as will be explained in greater detail later. “ col. 3 lines 25-30).

As to claim 3, Vanmunster further discloses wherein the contact point assembly is configured to rotate each workpiece of the plurality of workpieces around its respective longitudinal axis (by virtue of being a part of “drive assembly 24” as cited above which movement is described in col. 3 lines 1-24).

As to claim 5, Vanmunster discloses wherein the drive assembly comprises a central rod aligned along the rotational axis (#36 or 44 as seen in Fig. 8).

As to claim 6, Vanmunster further discloses a motor coupled to the drive assembly and configured to provide rotational motion to the drive assembly (#100 Fig. 9 col. 4 lines 60-63); and wherein the drive assembly further comprises a gear configured to transfer motion from the motor to rotate the plurality of workpieces around the rotational axis (#98 Fig 9. Col. 4 lines 60-63).

As to claim 9, the limitation is drawn towards a construction of the material worked upon by the apparatus interpreted under MPEP 21115, where the “Support structure” of claim 1 is configured to hold sad workpieces. Since the arrangement does not further limit the structure as claimed nor provided any particular special interpretation provided in the instant specification, the limitation does not impart structural differentiation from the apparatus of Vanmunster.

As to claim 10, Vanmunster further discloses a conductive bus supported by the at least one support structure (#58/40), the conductive bus configured to be in electrical contact with the 

As to claim 11, Vanmunster further discloses wherein the contact point assembly comprises a plurality of contacts  (#s 38 in Fig. 2 connected to #36/44 in Fig 8 col. 3 lines 25-35).

As to claim 14, Vanmunster further discloses wherein each of the contacts of the plurality of contacts comprises a threaded portion configured to couple to a threaded portion of an individual workpiece of the plurality of workpieces. (Fig. 8 #s 48a/b col. 3 lines 44-50).

Claims 1, 2, 9, 10, and 20are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uenishi et al (US 5,234,562 A)
As to claim 1, Uenishi discloses an apparatus comprising: at least one support structure configured to support a plurality of workpieces around a rotational axis (Fig. 6 #20a/20b and 100), each workpiece of the plurality of workpieces having a substantially cylindrical shape with 

As to claim 2, Uenishi discloses wherein the apparatus further comprises a contact point assembly configured to enable electrical contact with the plurality of workpieces (#s 110 projecting from rotor 100).

As to claim 9, Uenishi further discloses the workpiece has a hollow cavity defined by an inner surface (#50). Further. the limitation is drawn towards a construction of the material worked upon by the apparatus interpreted under MPEP 21115, where the “Support structure” of claim 1 is configured to hold sad workpieces. Since the arrangement does not further limit the structure as claimed nor provided any particular special interpretation provided in the instant specification, the limitation does not impart structural differentiation from the apparatus of Vanmunster.

As to claim 10, Uenishi further discloses a conductive bus supported by the at least one support structure (#110), the conductive bus configured to be in electrical contact with the plurality of workpieces via the contact point assembly, such that the plurality of workpieces are free to rotate around the rotational axis while maintaining electrical contact with the conductive bus. (col. 11 lines 4-6).

As to claim 20, Uenishi further discloses wherein the conductive bus is configured to maintain electrical contact with the inner surface of an individual workpiece of the plurality of workpieces (See Fig. 5B).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LOUIS J RUFO/            Primary Examiner, Art Unit 1795